Exhibit 99.2 Page Index to Pro Forma Condensed Consolidated Financial Statements Number Pro Forma Condensed Consolidated Balance Sheet as of September 30, 2012 (unaudited) 2 Condensed Consolidated Statements of Income for the Nine Months Ended September 30, 2012 and 2011 (unaudited) 3 Pro Forma Condensed Consolidated Statement of Income for the Year Ended December 31, 2011 (unaudited) 4 Pro Forma Condensed Consolidated Statement of Income for the Year Ended December 31, 2010 (unaudited) 5 Pro Forma Condensed Consolidated Statement of Income for the Year Ended December 31, 2009 (unaudited) 6 Notes to Pro Forma Condensed Consolidated Financial Statements (unaudited) 7 1 ALEXANDER’S, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET
